EXHIBIT 10dd

CONTROL AGREEMENT

Re: Account No. Smith Barney [omitted]

Travelers Casualty & Surety Company of America, Secured Party

FBO Bristol-Myers Squibb Company

This agreement refers to the above-referenced and entitled Smith Barney Inc.
(“SB”) Account (together with any substitution or replacement thereof, the
“Account”) which the undersigned account holder(s) (jointly and severally if
more than one) (the “Account Holder”) has instructed SB (the “Securities
Intermediary”) to entitle as referenced above and hold certain of the Account
Holder’s assets as set forth in Exhibit “A”. The Account Holder and the
Securities Intermediary hereby acknowledge and agree that the Account is a cash
securities account and is not a DVP account, a retirement account, an SB margin
account or an SB linked account

The Account Holder and the Secured Party (“Secured Party”) hereby notify the
Securities Intermediary that the Account Holder has granted the Secured Party a
security interest in the Account, all financial assets and other items therein,
all proceeds thereof and distributions in connection therewith and income
received thereon (the “Collateral”) pursuant to a Collateralized Bond Surety
Program Registered Pledge and Master Security Agreement dated even date herewith
made by the Account Holder in favor of the Secured Party (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement”).
The Securities Intermediary hereby acknowledges being so notified and confirms
that it has recorded such security interest on its books and records. Further,
the Securities Intermediary confirms that as of the date hereof, its personnel
generally responsible for maintaining records of liens or security interests
with respect to cash securities accounts, have no knowledge of any restraint,
security interest, lien or other adverse claim in or to the Account or any item
therein; provided that the Securities Intermediary may retain a subordinated
lien in connection with any obligations that Account Holder may have incurred
with the Securities Intermediary. In addition, the Securities Intermediary
agrees to promptly notify the Secured Party and the Account Holder in the event
it receives any written notice of any lien, encumbrance or adverse claim against
the Account or any of the other Collateral.

The Account Holder and Secured Party agree that the Account Holder may only
instruct the Securities Intermediary to sell or purchase the types of securities
for the benefit of the Portfolio, as set forth in Exhibit “B” hereinafter
referred to as “Permitted Trading.”

The Account Holder and Secured Party consent and agree that, other than the
instructions set forth in the preceding paragraph, the only instructions that
shall be given to the Securities Intermediary in regard to or in connection with
the Account shall be given by the Secured Party. The Account Holder shall not
instruct the Securities Intermediary to deliver and, subject to
Section 8(a)(iii) of the Security Agreement, the Securities Intermediary shall
not deliver cash, securities, or proceeds from the sale of, or distributions on,
such securities out of the Account.

 

1



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, upon written notice, at any
time, by the Secured Party to the Securities Intermediary (the form of such
notice is hereinafter referred to as “Notice of Exclusive Control”, as set forth
in “Exhibit C”) the Securities Intermediary shall not accept or honor any
instructions from or on behalf of the Account Holder in respect of the Account,
including but not limited to instructions relating to Permitted Trading, and
shall only comply with the instructions of the Secured Party. The Securities
Intermediary agrees that all property in the Account at any time shall be
treated as a financial asset for purposes of the Uniform Commercial Code in
effect in New York as of the date thereof.

The Account Holder hereby authorizes the Securities Intermediary to, and the
Securities Intermediary shall, provide the Secured Party with a monthly
statement of assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected. The Account Holder further
authorizes the Securities Intermediary to disclose to the Secured Party such
information relative to the Account, the financial assets and credit balances
therein as the Secured Party may at any time request, without any reference to
any further authority for, or inquiry as to the justification for, such
disclosure, with it being agreed that Securities Intermediary will provide
Account information to Secured Party as frequently as Secured Party may require
to permit it to monitor the Collateral for compliance with the Security
Agreement.

The Securities Intermediary will comply with all entitlement orders originated
by the Secured Party without further action or consent by Account Holder or any
other person and will (i) as frequently as requested in writing by the Secured
Party, transfer all available credit balances and financial assets in the
Account to such account as may be designated by the Secured Party by wire
transfer, depository transfer check, automatic clearing house electronic
transfer, or otherwise, as the Secured Party may direct in its sole discretion
and (ii) maintain the Account and all financial assets and other items therein
as the Secured Party may direct in writing from time to time (including using
its best efforts to place or negotiate orders to sell securities in the Account,
including but not limited to sell orders pursuant to stock powers issued in
favor of the Securities Intermediary, and transferring the proceeds of sale to
the Secured Party in accordance herewith), in each case until such time (if any)
as the Notice of Exclusive Control is withdrawn or rescinded by the Secured
Party.

Any security interest in or lien on the Account or other Collateral, as defined
in this Control Agreement, granted to or otherwise obtained by the Securities
Intermediary (including, without limitation, by operation of law) shall be
junior and subordinate to the security interest and lien of the Secured Party in
and on the Account and other Collateral, as defined in this Control Agreement,
regardless of the order of perfecting any such security interest or lien, the
filing or absence of filing any financing statement or the taking or failure to
take any other action. The Securities Intermediary acknowledges the Secured
Party’s perfected security interest in the Account and other Collateral, as
defined in this Control Agreement, and agrees that, except as provided herein,
it will not (i) foreclose upon, sell or otherwise dispose of the Account or any
such other Collateral, or exercise any bankers’ or other lien or right of setoff
or similar right in

 

2



--------------------------------------------------------------------------------

connection with the Account or any such other Collateral, in each case without
the prior written consent of the Secured Party or (ii) receive, accept or apply
any proceeds of the Account or any such other Collateral to or on account of any
indebtedness or obligation of the Account Holder to the Securities Intermediary,
in each case until the Secured Party has released its security interest in the
Account and any such other Collateral, provided however that nothing herein
shall limit the right of the Securities Intermediary from debiting the Account
in an amount equal to the amount of any deposit that the Securities Intermediary
has credited to the Account that is thereafter returned to the Securities
Intermediary because of insufficient funds or is otherwise unpaid. The
Securities Intermediary shall neither advance margin or other credit against the
Account, nor hypothecate any financial assets or other items carried in the
Account, without the prior written consent of the Secured Party. The Securities
Intermediary shall not agree with any other person or entity that it will comply
(and the Securities Intermediary shall not comply) with any withdrawal,
transfer, payment or redemption instruction, or any other entitlement order or
other order, from such person or entity concerning the Account or any financial
assets or other items therein, without the prior written consent of the Secured
Party, and any such agreement entered into without such consent shall be null
and void.

The Account Holder acknowledges and agrees that this Control Agreement
constitutes written notification to the Securities Intermediary with respect to
the Secured Party’s security interest in the Collateral pursuant to Articles 8
and 9 of the Uniform Commercial Code in effect in New York as of the date hereof
and any applicable federal regulations for the Federal Reserve Book Entry
System. The Account Holder and the Secured Party each acknowledge and agree that
the Securities Intermediary shall not be held responsible for (i) any decline in
the market value of the Collateral or the failure to notify the Account Holder
or the Secured Party thereof or (ii) the failure to take any action with respect
to the Collateral, except as expressly provided in this Control Agreement, or as
instructed by the Secured Party to the Securities Intermediary in accordance
with this Control Agreement (which instructions may be oral followed by written
confirmation within three (3) business days), (iii) and, except as expressly
provided in this Control Agreement, this Control Agreement shall not abridge any
rights the Securities Intermediary otherwise may have. To the extent that any
provisions of this Control Agreement conflicts with any provisions of the
Account Agreements, the provisions of this Control Agreement shall control.

Except with respect to the obligations and duties expressly provided in this
Control Agreement, this Control Agreement shall not impose or create any
obligations or duties upon the Securities Intermediary that are greater than or
in addition to the usual and customary obligations and duties, if any, of the
Securities Intermediary with respect to the Account or the Account Holder.
Except as expressly provided in this Control Agreement, the Securities
Intermediary shall have no obligation or duty whatsoever to interpret the terms
of any other agreements between the Account Holder and the Secured Party or to
determine whether any default exists thereunder.

The Account Holder hereby irrevocably authorizes and instructs the Securities
Intermediary to perform and comply with the terms of this Control Agreement and
to the extent there is any conflict between this Control Agreement and the
Account Agreements, the provisions of this Control Agreement will control. The
Account Holder hereby indemnifies and holds harmless the Securities Intermediary
from and against any and all claims, actions and suits

 

3



--------------------------------------------------------------------------------

(whether groundless or otherwise), losses, damages, costs, expenses (including
reasonable attorney’s fees) and liabilities of every nature and character
arising out of or related to this Control Agreement or the transactions,
contemplated hereby or any actions taken or omitted to be taken by the
Securities Intermediary hereunder, including, without limitation, claims arising
out of the Securities Intermediary’s failure to permit the Account Holder to
withdraw funds from the Account other than in strict compliance with the terms
of this Control Agreement, except to the extent directly caused by the
Securities Intermediary’s negligence or willful misconduct. The Secured Party
shall indemnify and hold harmless the Securities Intermediary from and against
any and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including reasonable attorneys’ fees) and liabilities
of every nature and character that may result by reason of the Securities
Intermediary complying with instructions or requests of the Secured Party as
permitted or required under this Control Agreement, except to the extent
directly caused by the Securities Intermediary’s negligence or willful
misconduct. The foregoing indemnifications shall survive any termination of this
Control Agreement.

The Securities Intermediary may act upon any instrument or other writing
believed by it in good faith to be genuine and to have been signed or presented
by Secured Party. The Securities Intermediary shall not be liable in connection
with the performance or non-performance of its duties hereunder, except for its
own negligence or willful misconduct. The Securities Intermediary’s duties shall
be determined only with reference to this Control Agreement and applicable laws,
and the Securities Intermediary shall not be charged with knowledge of or any
duties or responsibilities in connection with, any other document or agreement.

All notices required to be given pursuant to this Control Agreement shall be in
writing and shall be delivered by hand, mailed by United States registered or
certified first class mail, postage prepaid and return receipt requested, sent
by overnight courier, sent via facsimile with evidence of receipt, addressed to
the applicable party at its address set forth on the signature page hereto or,
in each case, to such other address for notices as any of the parties to this
Control Agreement shall last have furnished in writing to the other parties
hereto in accordance with this paragraph. Any such notice or communication shall
be deemed to have been duly given or made and to have become effective at the
time of the receipt thereof by the party to which it is directed, or when
delivery is duly attempted and refused.

This Control Agreement may not be amended or modified without the prior written
consent of the Securities Intermediary, the Account Holder and the Secured
Party. This Control Agreement shall continue in full force until the Securities
Intermediary receives written notice from the Secured Party terminating this
Control Agreement. Upon receipt of such notice, all obligations of the
Securities Intermediary under this Control Agreement shall cease including
without limitation any and all obligations hereunder with respect to the
maintenance of the Account. Thereafter, the Securities Intermediary may take
such steps as the Account Holder may request to vest full ownership and control
of the Account in the Account Holder.

No delay or omission on the part of the Secured Party or the Securities
Intermediary in exercising any right hereunder shall operate as a waiver of such
right or of any other right under this Control Agreement. No waiver of any right
under this Control Agreement shall be effective unless in writing and signed by
the Secured Party and the Securities Intermediary, and no waiver on one occasion
shall be construed as a bar to or waiver of any such

 

4



--------------------------------------------------------------------------------

right on any other occasion.

This Control Agreement and any waiver or amendment hereto may be executed in
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. This Control Agreement may be
executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same were a fully executed and delivered
original manual counterpart.

This Control Agreement shall be governed by and construed in accordance with the
laws of the State of New York (without giving effect to the conflicts of law
principles thereof) and shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.

This Control Agreement constitutes the entire agreement, and supersedes any
prior agreements, of the parties concerning its subject matter. In the event a
provision of this Control Agreement is unenforceable, this agreement shall be
construed to the extent possible as if the unenforceable provision were omitted.

Please indicate your agreement with the foregoing by signing below and returning
this Control Agreement.

 

ACCOUNT HOLDER Signature:  

/s/ Edward Dwyer

 

/s/ SANDRA LEUNG

   Date:8/16/06 Signers:  

Edward Dwyer

VP & Treasurer

 

SANDRA LEUNG

VP & SECRETARY

   Address:   Bristol-Myers Squibb Co., 345 Park Avenue, NY, NY 10154

 

SECURED PARTY Signature  

 

/s/ James L. Forshey

  Date: August 18, 2006            Authorized Signer:   James L. Forshey, Vice
President      Address:  

Travelers Casualty & Surety Company of America, One Tower Square,

Bond – 2SHS2, Hartford, CT 06183

Accepted and Agreed:

 

SMITH BARNEY INC. By:  

/s/ Rosemary M. Jones

 

   Date: August 18, 2006         Authorized Signer:  

Rosemary M. Jones , VP/Ops. Mgr.

   Address:  

Cityplace I, 185 Asylum Street, Floor 21,

Hartford, CT 06103

  

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Bristol-Myers Squibb Company

PLEDGED COLLATERAL ACCOUNT NUMBER: [omitted]

TOTAL COLLATERAL REQUIREMENT: $200,000,000

 

6



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED TRADING

List of types of securities which Account Holder is permitted to instruct the
Securities Intermediary to sell or purchase.

 

  a. Money Market Funds

 

  b. Certificates of Deposit (CDs) or Insured, AAA-rated Auction Rate Securities

 

  c. U.S. Treasuries

 

  d. Government Agencies

 

  e. Municipal Bonds: Rated AA or better

 

7



--------------------------------------------------------------------------------

SAMPLE FORM ONLY - DO NOT COMPLETE UNLESS ACCOUNT HOLDER WILL BE

DENIED TRADING PRIVILEGES

EXHIBIT C

Form of Notice of Exclusive Control

                                                                                
         ,             

Smith Barney Inc.

 

 

 

 

Attn.:  

 

 

Re: Control Agreement dated [                     ]

Ladies and Gentlemen:

Reference is made to the Control Agreement dated                          (the
“Agreement”; capitalized terms used herein shall have the meanings assigned
thereto in the Agreement) among you, us and
                                                          (the “Account
Holder”). This letter constitutes a Notice of Exclusive Control under the
Agreement.

Effective today and continuing until we shall authorize you in writing to do
otherwise, you shall no longer accept or honor any instructions from or on
behalf of the Account Holder in respect of the Account or any financial assets
or credit balances in the Account including but limited to instruction relating
to Permitted Trading and, instead, shall only accept and honor our instructions,
as further provided in the Agreement.

Very truly yours,

 

By:

 

 

(SECURED PARTY)

Name:

 

Title:

 

 

8